DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 7-13-2021. As directed, claims 1-5 are pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9-26-2020. It is noted, however, that applicant has not filed a certified copy of the CN 202022140165.2 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the silica gel pull rod must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 3-4 recite “at the left and right ends” which should be corrected to “at a left end and at a right end thereof” for clarity  
-Line 7 recites “a second motor”, however no “first motor” has been recited. Examiner suggests amending claim 1 to include a recitation of the first motor to provide clarity
-Line 11 recites “at the bottom”, Examiner suggests amending this limitation to refer to “at a bottom thereof” for proper antecedent basis
-Line 14 recites “”the interior” which Examiner suggests amending to “an interior” for proper antecedent basis
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Lines 1 and 2 recite “the second motor”, however no “first motor” has been recited either in claim 1 or claim 2. Examiner suggests amending claim 1 to include a recitation of the first motor to provide clarity
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
-Lines 2 and 8-9 recite “a second inner shell”, “a second upper shell”, and “a second upper shell” however no “first inner shell”, “first lower shell”, or “first lower shell” have been recited either in claim 1 or claim 3. Examiner suggests amending either claim 1 or claim 3 to include a recitation of the first inner shell assembly to provide clarity
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
-Lines 3-4 recite “the left and right ends” which should be corrected to “the left end and the right end” for clarity  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
-A “connection part” in claims 1 and 5
-A “left connection part” in claim 5
-A “right connection part” in claim 5
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2 recites “a rotating shaft” however claim 1, line 7 recites “a rotating shaft”. Therefore, it is unclear whether claim 2 is referring to an additional rotating shaft, or the same one introduced in claim 1. For purposes of examination, the rotating shaft in claim 2 will be interpreted to refer to “the rotating shaft” such that it refers back to “a rotating shaft” as introduced in claim 1.
Regarding claim 5, line 10 recites “the first motor”, however “a first motor” was previously introduced in claim 4 only, and claim 5 depends directly from claim 1. Therefore, due to the dependency of claim 5, “the first motor” lacks proper antecedent basis. For purposes of examination, claim 5 will be interpreted to refer to “a first motor”.
Regarding claim 5, line 11 recites “the PCB” and “the battery device”, however “a PCB” and “a battery device” were previously introduced in claim 3 only, and claim 5 depends directly from claim 1. Therefore, due to the dependency of claim 5, “the first motor” lacks proper antecedent basis. For purposes of examination, claim 5 will be interpreted to refer to “a PCB” and “a battery device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/022413) in view of Kuo (US 2007/0112288) and Fang (US 2013/0274639).
Regarding claim 1, Chen discloses a double-head massage device (“massage device” as recited on page 2 in the final paragraph of the provided translation; the massage device is shown in Fig. 1; see also “V-shaped housing with two supporting arms” as recited at page 3, final paragraph), comprising: 
an outer shell (rubber sleeve 11; page 3, final paragraph; Fig. 3); 

an eccentric bearing pedestal (46) fixed with the rotating shaft (45), a connection rod (see annotated Fig. 4) being arranged on the right side of the eccentric bearing pedestal (46) (page 3, fifth paragraph; Fig. 5); 
and a pull rod (40) provided with a fixed ring (48) at the bottom, the fixed ring (48) being fixed on the connection rod (page 3, fifth through seventh paragraphs; see annotated Fig. 5), wherein 15a suction nozzle (2) is provided at a position, located on the pull rod (40), on the outer shell (11) (Fig. 3; page 3, paragraph 2); 
the interior of the suction nozzle (2) is of a closed structure (see Fig. 3: the suction nozzle 2 has enclosed portion at membrane 3 to influence air pressure in the chamber: page 3, paragraph 2); 
and the pull rod (40) is connected to the bottom of an inner cavity of the suction nozzle (2) (Figs. 3-4; (page 3, paragraphs 2-5).  

    PNG
    media_image1.png
    384
    447
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    613
    media_image2.png
    Greyscale

While Chen recites that the outer shell is made from rubber, Chen fails to explicitly disclose that the outer shell is made from silica gel, and while Chen discloses that the pull rod is soft, Chen fails to explicitly disclose that the pull rod is made from silica gel.
However, Kuo teaches a massage device wherein the coating layer is made up of silicone rubber impregnated with silica gel (see paragraph 4) wherein the silica gel provides user comfort (see paragraph 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber outer shell disclosed by Chen to further include silica gel, as suggested by Kuo, to provide increased user comfort.
Now modified Chen fails to disclose that the pull rod is made from silica gel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft pull rod of the massage device disclosed by modified Chen to further include a pull rod made up of silica gel such that the negative pressure massage is generated by a sufficiently flexible structure that can move freely to generate suction.
Regarding claim 2, Chen in view of Kuo and Fang disclose the double-head massage device according to claim 1, as discussed above.
Modified Chen further discloses wherein the second motor (Chen 43) is connected with the eccentric bearing pedestal (Chen 46) through a rotating shaft (Chen 45) (Chen: page 3, fifth paragraph; Fig. 5); 
the second motor (Chen 43) drives 20the eccentric bearing pedestal (Chen 46) and pulls the silica gel pull rod (40 of Chen modified to be silica gel) to pull the suction nozzle (2) to form a negative pressure suction structure in the inner cavity of the suction nozzle (2) (Chen: page 3, paragraphs 2-6).  
Regarding claim 4, Chen in view of Kuo and Fang disclose the double-head massage device according to claim 1, as discussed above.
Modified Chen further discloses wherein the first vibration end comprises a first inner shell assembly and a first motor (Chen 5) arranged in the first inner shell assembly (page 3, paragraphs 9-10; see annotated Fig. 3); 
. 

    PNG
    media_image3.png
    534
    590
    media_image3.png
    Greyscale

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO 2021/022413) in view of Kuo (US 2007/0112288) and Fang (US 2013/0274639), as applied to claim 1 above, in further view of Zipper (US 2018/0042809).
Regarding claim 3, Chen in view of Kuo and Fang disclose the double-head massage device according to claim 1, as discussed above.

Modified Chen further discloses wherein the lower part of the second motor (43 of Chen) is provided with a fixed plate, the fixed plate being fixed in a second inner shell assembly (see annotated Figs. 1 and 3 below); 
the second inner shell assembly comprises a second upper shell and a second lower shell, 30and the second upper shell is abutted with the second lower shell to form the second inner shell 7assembly (see annotated Fig. 3 below).

    PNG
    media_image4.png
    473
    523
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    502
    632
    media_image5.png
    Greyscale

	Modified Chen fails to explicitly disclose a battery device to the left of the second motor and a printed circuit board arranged at the upper part of the second motor.
	Zipper teaches a massage device (“sexual stimulation device” paragraph 80) including a battery device (503) and a printed circuit board (418) (see paragraph 91; Figs. 5-6), wherein the PCB is electrically connected to the battery device and the motor (204) (see paragraph 91), and button sensors (500) in communication with a keypad (403) (paragraph 91; Fig. 5). Zipper further teaches that the battery (503) is sandwiched in place within the PCB (418) and the battery support structure (433) (see Fig. 6 and paragraph 91). Zipper describes that the PCB, button sensor, and battery advantageously provide the user with control of the powered vibrations of the motor (204) (paragraph 91, lines 1-7).

Looking to Figure 8 of Chen, there is provided a set of buttons at the second vibration end. Looking now to Figure 3, the plate containing the buttons is located above the motor assembly at element 4. Based on Zipper’s disclosure, the PCB and the button sensors are directly under the keypad at 403. Therefore, as modified, the PBC and the button sensor in modified Chen is located at an upper part of the motor (relevant to the upper portion of the device as shown in Chen’s Figure 3).
Regarding claim 5, Chen in view of Kuo and Fang disclose the double-head massage device according to claim 1, as discussed above.
Modified Chen further discloses wherein the connection component (10) comprises a component body (see body of the connection component 10 in Chen’s Fig. 3); 
the left and right ends of the component body are respectively provided with a left connection part and a right connection part (see annotated Fig. 3).

    PNG
    media_image6.png
    467
    581
    media_image6.png
    Greyscale
 
Modified Chen fails to explicitly disclose that the left and right connection parts include positioning holes, and first and second mounting columns connected the first and second inner shells together.
However, Zipper teaches left and right positioning holes (female bosses on elements 410 and 412 per paragraphs 86-87) that attach to first (415 and 431) (paragraph 87; see Fig. 5) and second mounting columns (429 and 430) (paragraph 86; see Fig. 5) to connect upper and lower components of the massage device (i.e., a lower portion 413 attaches to upper portions 410 and 412 respectively) (see paragraphs 86-87; Fig. 5);
a threading hole passing through the component body from right to left, and the first motor (i.e. 304) is connected with the PCB (418) and the battery device (500) respectively 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection part of Chen’s device to include a threading hole running through the body from left to right, as suggested by Zipper, in order to maintain connection between the PCB and battery at the right side of the device and the first motor at the left side of the device, and further to provide the connection part with left and right positioning holes and associated first and second mounting columns and mounting holes respectively, as further suggested by Zipper, to provide a secure male/female connection between Chen’s first and second upper/lower shells with the connection portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Peddicord (US 2012/0215141) is cited for its relevant threading hole (Fig. 2), and additional arm (141; Fig. 1)
Chan (US 2021/0137773) is cited for its relevant silicone membrane for imparting negative pressure (paragraph 20)

-Kang (US 2019/0111252) is cited for its relevant suctioning structure in a massage device (Fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785